Citation Nr: 9917607	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
service-connected right shoulder replacement.

2. Entitlement to service connection for a neck disability, 
including as secondary to service-connected right shoulder 
replacement.

  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1944 and from July 1946 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of 40 percent for service-connected right shoulder 
replacement, effective May 1, 1996, following a 100 percent 
convalescent period.  The RO further denied service 
connection for a neck disability.  

The veteran has also filed a notice of disagreement to the 
April 1998 rating decision, which continued a 20 percent 
evaluation for service-connected rheumatoid arthritis of 
multiple joints.  This issue is addressed in the remand 
portion of this decision.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of an 
increased evaluation has been obtained.

2. The veteran's right shoulder replacement is manifested by 
moderate pain and weakness with limitation of abduction of 
30 to 40 degrees.  

3. There is no competent medical evidence of record of a 
nexus between the veteran's military service, including 
his service-connected right shoulder disability, and his 
current neck disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
service-connected right shoulder replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5051, 5200 (1998).

2. The claim of entitlement to service connection for a neck 
disability, including as secondary to service-connected 
right shoulder replacement, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicated an initial 
injury to the veteran's right shoulder in the 1940s with 
recurrent dislocation treated throughout service.  The 
records noted repeated complaints and treatment for pain in 
the right shoulder and arthritis in multiple joints including 
the hands, feet and ankles.  The veteran's service medical 
records contain no complaints, opinions or diagnoses of neck 
pain or pathology.  The veteran's retirement physical 
examination, dated in February 1966 reported no abnormalities 
of the spine. 

The veteran filed an initial claim for VA benefits for 
service connection for limitation of motion of the right 
shoulder in March 1967.  By rating decision in July 1967, the 
RO, inter alia, granted service connection for post-operative 
residuals of recurrent dislocation of the right shoulder with 
a 10 percent evaluation.  By rating decision in May 1972, the 
evaluation was reduced to a noncompensable evaluation, 
effective October 13, 1971.  By rating decision in September 
1993, the RO increased the evaluation to 20 percent effective 
from August 20, 1992.  By rating decision in October 1994, 
the evaluation was increased to 30 percent effective April 
29, 1994.  

In February 1995, the veteran underwent a right shoulder 
hemi-arthroplasty.  The record contains repeated VA records 
for treatment of pain and loss of motion in the veteran's 
right shoulder.  In July 1996, range of motion testing showed 
abduction of 60 degrees and elevation of 60 degrees.  In 
September 1996, range of motion testing showed abduction of 
60 degrees, flexion of 75 degrees, and external rotation of 
approximately 10-to-15 degrees.  

In February 1996, VA neurosurgery reports indicated that the 
veteran suffered from cervical spondylitic neuropathy with 
secondary myelopathy and right C5-6 and C4-5 stenosis.  
Cervical laminectomies at C3, C4, C5, C6, and C7 were 
performed in March 1996.  

A VA examination for the neck was conducted in September 
1996.  The veteran provided a history of neck injury at the 
time of his shoulder injury in 1943.  He indicated that, 
although his shoulder caused the most symptoms, he also 
complained of stiffness in his neck since the time of his 
injury.  Range of motion testing revealed flexion of 20 
degrees, extension of 10 degrees, and rotation of 15 degrees 
bilaterally.  The examiner noted no weakness in either upper 
extremity, but noted mild spasm in the posterior neck region.  
X-ray examination showed evidence of C3-7 laminectomy with 
narrowing of the C5-6 and C6-7 disk spaces and evidence of 
degenerative osteoarthritis.  The examiner provided diagnoses 
of degenerative osteoarthritis and disc disease of the 
cervical spine status post cervical laminectomy.  The 
examiner indicated that the veteran's right upper extremity 
pain and numbness were due to a combination of diagnoses, 
including carpal tunnel syndrome, cervical spondylosis, and 
right cubital tunnel syndrome.  

A VA examination for joints was also conducted in September 
1996.  The veteran reported an initial injury to his shoulder 
in 1943, during his military service.  The veteran stated 
that the shoulder pain had been increasing, especially with 
activity.  Range of motion testing of the right shoulder 
showed flexion of 30 degrees, extension of 10 degrees, 
external rotation of 10 degrees, internal rotation of 60 
degrees, and abduction of 40 degrees.  The examiner observed 
a moderate amount of pain with range of motion of the right 
shoulder.  The examiner provided a diagnosis of moderate pain 
with severely decreased active range of motion of the right 
shoulder with a prosthetic shoulder secondary to an old 
injury sustained while in the military.  

By rating decision in January 1997, the RO granted an 
increased evaluation of 40 percent for the veteran's service-
connected right shoulder replacement, effective May 1, 1996, 
following a 100 percent convalescent period.  

By letter dated in June 1997, the VA physician who performed 
the veteran's cervical surgery, T.C., M.D., indicated that 
the veteran had a long history of neck and right shoulder and 
arm pain.  Dr. T.C. indicated that the veteran's right 
shoulder chronic pain condition was at least partially due to 
a chronic cervical radiculopathy.  

A VA examination was conducted in July 1997.  The veteran 
complained of severe pain in his right shoulder with 
extremely limited use of his arm, neck pain, headaches, 
arthritis in both hands, and frequent gout.  The veteran 
reported that he fell on his back in 1942 and had surgery on 
his neck in 1945.  Physical examination of the cervical spine 
showed evidence of muscle spasm and full range of motion.  
Physical examination of the right shoulder showed limited 
range of motion:  abduction to 30 degrees, external rotation 
of 0 degrees, and internal rotation of 20 degrees.  X-ray of 
the cervical spine revealed impressions of moderate 
degenerative disc disease, reversal of the lordotic 
curvature, and posterior spurs encroaching slight upon the 
neuroforamina from C3-7.  X-ray examination of the right 
shoulder showed status post right shoulder arthroplasty with 
the humeral component prosthesis intact and degenerative 
arthritis.  The examiner provided diagnoses of multiple 
cervical and lumbar discogenic disease with status post 
surgery of the cervical spine, and status post surgery of the 
right shoulder with total shoulder prosthesis with very poor 
results.  The examiner stated that the pain the veteran has 
in his right shoulder was caused by the cervical disc 
ruptures and that is the reason that the multiple shoulder 
surgeries have been unsuccessful.  

A VA examination for peripheral nerves was conducted in 
January 1997, and the examiner noted no medical records were 
reviewed.  The veteran reported pain in his shoulder and 
numbness in the area of the shoulder surgeries.  The examiner 
noted irregularity of the right upper extremity muscles due 
to pain, which was somewhat improved when the shoulder joint 
was fixed.  The examiner reported decreased pinprick 
sensation over both shoulders, neck, upper back and entire 
right upper extremity.  The examiner provided diagnoses of 
right ulnar neuropathy, status post right carpal tunnel 
release, status-post three should surgeries, and peripheral 
neuropathy.  He further indicated that the veteran suffered 
from pain syndrome over the areas that had been operated and 
other areas and the limitation in areas that do not show 
direct neurologic deficits may be due to pain.  The examiner 
noted that the lack of medical records prevented further 
conclusions.  

At a hearing before the undersigned in February 1999, the 
veteran testified that his neck was injured at the same time 
as his shoulder in 1942, but he did not mention the neck 
injury as much as the shoulder.  He stated that his neck 
problems became worse, including limitation of motion and 
pain in his shoulders and neck.  Transcript, p. 3.  The 
veteran reported continued pain in his shoulder following 
the most recent surgery in 1995.  Transcript, p. 3-4.  The 
veteran stated that his shoulder problems had caused his 
current neck problems.  Transcript, p. 4.  He indicated that 
he was right handed and could not use his right arm even to 
cut meet, shave or comb his hair.  Transcript, p. 5-6.  He 
stated that his shoulder continued to dislocate occasionally, 
the most recent instance was two-and-a-half months prior to 
the hearing Transcript, p. 6.  


II. Analysis

Increased Evaluation for Service-Connected Right Shoulder 
Replacement

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, prosthetic replacement of the major 
shoulder joint is entitled to a 100 percent evaluation for 
one-year following the implantation of the prosthesis.  A 60 
percent evaluation is warranted, following this one-year 
period, for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. Intermediate 
degrees of residual weakness, pain or limitation of motion 
are evaluated by analogy using Diagnostic Code 5200.  The 
minimal rating for prosthetic replacement of the major 
shoulder is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5051.  

Diagnostic Code 5200 provides for evaluation of ankylosis of 
scapulohumeral articulation.  A 50 percent evaluation is 
warranted for unfavorable ankylosis, abduction limited to 25 
degrees from the side.  A 40 percent evaluation is warranted 
if ankylosis is intermediate between favorable and 
unfavorable.  A 30 percent evaluation is warranted for 
favorable ankylosis, with abduction to 60 degrees, and 
ability to reach mouth and head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

In the instant case, the veteran underwent a shoulder 
replacement in February 1995 and has been compensated at 100 
percent for more than one year following this surgery.  Under 
analogy to Diagnostic Code 5200, he veteran's symptomatology 
most closely approximates the criteria for a 40 percent 
evaluation.  The veteran testified that his right arm was 
weak and he could not use it to shave or comb his hair.  The 
VA exams in September 1996 and July 1997 both found range of 
motion in abduction less than 60 degrees, but more than the 
25 degrees required for an evaluation of 50 percent.  The 
Board notes that the examiner took into consideration the 
veteran's pain on motion in providing the range of motion 
findings.  The VA examiner in September 1996 noted a moderate 
amount of pain with range of motion.  The veteran's 
symptomatology, taking into account the analogy to Diagnostic 
Code 5200, do not meet the criteria for an evaluation of 60 
percent under Diagnostic Code 5051.  The weakness and pain, 
of which the veteran complains, is considered in the 
evaluation of 40 percent.  The medical evidence of record 
preponderates against a finding of severe painful motion or 
weakness in the right arm.  

The Board notes that, although the medical evidence of record 
states that the veteran's service-connected right shoulder 
condition is caused, at least in part, by his nonservice-
connected neck disability, there is no basis in the record 
for determining to what extent the veteran's symptomatology 
is due to aggravation by the nonservice connected disability. 

Service Connection for a Neck Disability

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The Court has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has submitted evidence of a current disability.  
Cervical laminectomies at C3-7 were performed in March 1996 
and the VA examination in September 1996 indicated diagnoses 
of degenerative osteoarthritis and disc disease of the 
cervical spine. 

The veteran's service medical records contain no complaints, 
opinions, or diagnoses of any neck pain or pathology.  
Although the veteran testified that he experienced neck pain 
at the time of his initial shoulder injury during service, 
the first medical record of treatment for cervical spine 
pathology is not until February 1996, more than thirty years 
after discharge from service, and more than fifty years after 
the alleged initial injury.  The veteran claims his neck pain 
is secondary to his service-connected right shoulder 
pathology.  

The record contains no competent medical evidence of a nexus 
between the veteran's service-connected disability and his 
current neck condition.  In fact, the medical evidence of 
record establishes the opposite diagnosis.  The VA physician 
who performed the veteran's cervical spine laminectomies 
stated that the veteran's right shoulder condition was due in 
part to his chronic cervical radiculopathy.  The VA examiner 
in July 1997 also stated that the veteran's right shoulder 
pain was caused by the cervical disc ruptures.  The medical 
evidence shows that veteran's non-service connected 
disability aggravates the service-connected disability, not 
vice versa, as asserted by the veteran.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
right shoulder replacement is denied.  

Entitlement to service connection for a neck disability, 
including as secondary to service-connected right shoulder 
replacement, is denied.


REMAND

As stated in the introduction section of this decision, the 
veteran has filed a timely notice of disagreement to the 
April 1998 rating decision continuing a 20 percent evaluation 
for service-connected rheumatoid arthritis of multiple 
joints.  The record contains no statement of the case in 
response to this notice of disagreement.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case, 
unless the matter is resolved by granting the benefit sought 
or the notice of disagreement is withdrawn by the appellant.  
38 C.F.R. § 19.26 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be furnished with a 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

